Dismissed and Opinion Filed August 15, 2016




                                          S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-15-01378-CV

                         KANESHA JACKSON GILLIAND, Appellant
                                       V.
                         DOUGLAS HAROLD CAMPBELL, Appellee

                       On Appeal from the 256th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-08-20219

                              MEMORANDUM OPINION
                          Before Justices Francis, Fillmore, and Schenck
                                   Opinion by Justice Francis
       Appellant’s brief in this case is overdue. By postcard dated June 20, 2016, we notified

appellant the time for filing her brief had expired. We directed appellant to file both her brief and

an extension motion within ten days. We cautioned appellant that failure to file her brief and an

extension motion would result in the dismissal of this appeal without further notice. To date,

appellant has not filed her brief, an extension motion, or otherwise corresponded with the Court

regarding the status of her brief.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                                    /Molly Francis/
                                                    MOLLY FRANCIS
                                                    JUSTICE

151378F.P05




                                              –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

KANESHA JACKSON GILLIAND,                         On Appeal from the 256th Judicial District
Appellant                                         Court, Dallas County, Texas
                                                  Trial Court Cause No. DF-08-20219.
No. 05-15-01378-CV       V.                       Opinion delivered by Justice Francis.
                                                  Justices Fillmore and Schenck participating.
DOUGLAS HAROLD CAMPBELL,
Appellee

      In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

        It is ORDERED that appellee DOUGLAS HAROLD CAMPBELL recover his costs of
this appeal from appellant KANESHA JACKSON GILLIAND.


Judgment entered August 15, 2016.




                                            –3–